Citation Nr: 1134122	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964, with approximately 5 years and 8 months of prior active duty service.  The Veteran also served with the United States Army National Guard from April 1964 to March 1978 and had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied entitlement to service connection for vertigo and declined to reopen a service connection claim for a psychiatric disorder.  In February 1999, the Veteran submitted a timely notice of disagreement (NOD) to the March 1998 rating decision regarding these issues; however, a Statement of the Case (SOC) was not issued before the appeal was certified to the Board.  In November 2002 the Board remanded these issues in order for the RO to provide the appellant with an SOC.  In January 2003, the RO issued an SOC with regard to these issues; however, the RO listed the issue of service connection for vertigo, also claimed as loss of balance and dizziness, as a claim to reopen which would require new and material evidence.  The Board notes that, since the Veteran filed a timely NOD to the March 1998 rating decision, this decision was not final and his claim is one for entitlement to service connection for vertigo, not a claim to reopen a final decision.

In April 2005, the Board denied the appellant's claim of entitlement to service connection for vertigo and found that no new and material evidence had been presented to warrant reopening his claim for entitlement to service connection for a psychiatric disorder.

The Veteran appealed the April 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2006 order, the Court vacated and remanded the Board's decision to deny service connection for a disability claimed as vertigo, manifested by a loss of balance and dizziness, and affirmed the Board's decision that determined that no new and material evidence had been submitted to reopen the appellant's claim for service connection for a psychiatric disorder.

The Board remanded this case in December 2007 for further development consistent with the Court's instructions; it was returned to the Board in October 2010.  In January 2011, the Board forwarded the issue of entitlement to service connection for a disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease to a Veterans Health Administration (VHA) medical expert for an advisory opinion (VHA opinion) in regard to the likelihood that that the Veteran had a disorder manifested by dizziness, a loss of balance and vertigo, to include Meniere's disease, that was related to service.  The opinion was provided in March 2011.

In June 2011, the Veteran submitted additional evidence, consisting of VA and private medical records dated in March 2011.  This has been submitted since the most recent supplemental statement of the case (SSOC) was issued in November 2009; however, as the Veteran also submitted a waiver of the agency of original jurisdiction (AOJ) review of this evidence, the Board will proceed to adjudicate his claim with consideration of all evidence of record.  See 38 C.F.R. 
§ 20.1304(c) (2010).


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran has a disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease that began during, was otherwise caused by or is etiologically related to his active service.





CONCLUSION OF LAW

A disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

For the following reasons, the Board finds that there is no prejudice to the Veteran in proceeding to decide the claim.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As an initial matter, in its December 2007 remand, the Board noted that the notification provided to the Veteran indicated that his claim was to reopen a final decision regarding service connection for a disability claimed as vertigo, manifested by a loss of balance and dizziness; however, this notice was incorrect, given that the Veteran's claim was not one to reopen, but was his original service connection claim.  As such, the Board instructed the RO to provide the Veteran with the correct notice for a service connection claim, to include the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued an SSOC in September 2009, which listed an August 2008 duty to assist letter in the Adjudicative Actions section.  A copy of the August 2008 letter is not in the claims file.  While the SSOC is persuasive that the Veteran received a notification letter in August 2008, it does not reflect what type of information was included in that letter.  

However, the Board notes that the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), held, in pertinent part, that prejudicial deficiencies in the timing or content of notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ('Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.') (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

In this case, the Veteran, in an October 2009 written statement, showed that he has actual knowledge of the type of information and evidence needed to substantiate a service connection claim.  He indicated that he had evidence that he had been found to have Meniere's syndrome due to a perforation while on active duty, and that the evidence reflected that it was permanent.  The Board finds that this statement reflects that, while it is unclear whether the Veteran had received the proper notice in the August 2008 letter with regard to a claim for entitlement to service connection, the Veteran has actual knowledge of what is needed for such a claim.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a November 2009 SSOC, provided after the evidence reflects that the Veteran had actual knowledge of the evidence and information needed to substantiate a claim for entitlement to service connection.

The Court, in its November 2006 Order, vacated the Board's April 2005 denial of service connection for a disability claimed as vertigo, manifested by a loss of balance and dizziness, in order for the Board to obtain medical records that are potentially relevant to the appellant's claim.  In the December 2007 remand, the Board instructed the RO to obtain medical records from the VA clinic in Mayaguez, Puerto Rico showing treatment for Meniere's syndrome.  These records were obtained and associated with the claims file.  

As such, the Board finds that the RO has substantially complied with the Board's December 2007 remand instructions.  

Finally, as noted above, in January 2011, the Board requested a VHA opinion to determine whether that the Veteran had a disorder manifested by dizziness, a loss of balance and vertigo, to include Meniere's disease that was related to service.  The opinion was provided in March 2011, and adheres to the instructions set out in the opinion request.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, for residuals of injury incurred or aggravated during INACDUTRA, or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has vertigo manifested by loss of balance and dizziness also claimed as Meniere's Syndrome.  He maintains that he has dizzy spells, vertigo and loss of balance due to an incident that occurred while on ACDUTRA in August 1975, when a rocket exploded and caused him to hit the back of his head.  He has also claimed that he has Meniere's syndrome which is related to service.  

A September 1975 Audiometric Examination reflects that the Veteran was injured in an explosion on August 17, 1975 while on ACDUTRA with the National Guard.  He reported, in September 1975, that he suffered from a loss of balance and hearing.  

VA medical records show that the Veteran has consistently complained of dizziness and loss of balance since 1975; however, his dizziness has been associated with ongoing medical issues.  A July 1976 VA medical record shows that the Veteran complained of slight dizziness.  The examiner noted that the Veteran's tympanic membranes showed no perforation, but that there was the possibility of a pinpoint perforation.  In October 1976, the Veteran reported having dizzy spells and anxiety.  An April 1977 VA examination report shows that the Veteran's ears, tympanic membranes and canals were negative.  An August 1977 physical profile shows that the Veteran was considered to have Meniere's syndrome as a result of perforation while on active duty.  In March and August 1987, the Veteran was found to have anxiety with dizziness.  A December 1978 VA examination report shows that the Veteran had chronic labyrinthitis.  In 1978, the Veteran indicated at a hearing that his dizziness was associated with his anxiety.  In February 1981, the Veteran requested to be seen for a psychiatric evaluation, because he felt unbalanced, with shortness of breath and nervousness.  He was assessed with depression and anxiety associated with dizziness.  

VA medical records showing treatment throughout the 1980's and 1990's reflect that he was treated on a consistent basis for nasal allergies and sinusitis.  He reported dizziness as one of the symptoms along with his nasal symptoms.  He was provided with medications, including Sudafed and Dristan to treat these symptoms.  It is also noted that he was prescribed Dramamine for balance problems, associated with his left ear.  In October 1997, the Veteran reported that he been feeling "out of balance" for two weeks and had sleep problems.  He was prescribed valium.  In December 1997, the Veteran was found to have "flu-like syndrome" and post-ear perforation with vertigo.  

VA examinations in November 1997 show that the Veteran had normal middle ear function in both ears.  A September 2001 VA medical record reflects the examiner's assessment that the Veteran had dizziness and probable Meniere's or Eustachian tube problems due to allergies.  A January 2002 VA ear examination shows that the Veteran's ears were normal.  VA medical records showing treatment from November 2002 through April 2009 reflect that the Veteran was seen in November 2002 and September 2003 for dizziness and imbalance which had begun a few days prior.  The Veteran again reported dizziness in November 2004 and September 2005.  The examiners noted that the Veteran reported a past history of Meniere's.  In April 2009, the Veteran was found to have nasal congestion with dizziness, and was given Dramamine.  

A February 2003 private medical record from Dr. P. A. S. reflects his opinion that the Veteran was suffering from Meniere's syndrome, vertigo, and dizziness. Dr. P. A. S. attributed the symptoms and manifestations to an incident that occurred while the Veteran was in service.

An April 2004 VA ear examination reflects that the Veteran had a healed, small tympanic membrane perforation on the left and a normal tympanic membrane on the right.  The Veteran was provisionally diagnosed as suffering from chronic labyrinthitis; after further audiological testing was accomplished, the examiner attributed the dizziness and "giddiness" as subjective complaints that did not qualify for an actual diagnosis of vertigo.  The doctor further concluded that the Veteran was suffering from hearing loss and not Meniere's syndrome or even chronic labyrinthitis. 

March 2011 private medical records reflect that the Veteran had sinusitis and symptoms of Meniere's.  It was noted that he had imbalance.  

March 2011 VA medical records reflected that the Veteran had a history of Meniere's disease and complaint of vertigo and marked nasal congestion.

The March 2011 VHA opinion reflects the examiner's opinion that, after reviewing the Veteran's claims files, she did not find objective evidence for the Veteran's claimed disorder manifested by dizziness and loss of balance to be related to a head injury sustained August 17, 1975.  The examiner noted that there was also no evidence to support a diagnosis of Meniere's syndrome.  The examiner opined that it was highly unlikely that the Veteran's dizzy spells, loss of balance or vertigo were related to his in-service injury in 1975.  The examiner noted that the Veteran's history and medical record documentation made it highly unlikely that the Veteran had Meniere's disease-making it a mute point about relation to military service or a service-connected disability. 

The examiner noted that review of the Veteran's medical record nowhere documents true vertigo, or the hallucination of spinning motion.  She acknowledged that Meniere's could certainly be caused by head or ear trauma, but noted that there was no documentation of the symptoms associated with Meniere's, such as recurring episodes of vertigo, usually lasting hours and possibly accompanied by nausea and vomiting, aural fullness, tinnitus, and fluctuating hearing loss gradually progressing to permanent hearing loss, particularly at lower frequencies.  She found that the Veteran's reports of dizziness were quite vague about the nature of the problem, duration, exacerbating condition and response to treatment, and noted that in some cases anxiety seemed to be a potential etiological factor.  Audiogram results over the years had been inconsistent, probably due to conductive component not clearly identified on Compensation and Pension screening examinations.  The examiner noted that these results could easily be affected by reversible conditions such as nasal congestion or Eustachian tube dysfunction.  The Veteran himself related that audiological results were affected by the use of Dristan presumably to address nasal congestion.  The examiner found that the April 2004 VA examination was most informative, given that it was "nicely documented" and included a normal electronystagmogram (ENG) and an audiogram which revealed only a recurring condition of moderate hearing loss in the left ear at 4000 Hertz, which was first noted in 1977.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

With regard to evidence of a current diagnosis, one of the fundamental requirements of service connection, the Board finds that the evidence of record is against a diagnosis of Meniere's disease.  Brammer, supra. 

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that there is medical evidence in the claims file which reflects the possibility, or merely a history, of Meniere's disease.  The September 2001 VA medical record reflects a probably assessment of Meniere's, and various medical records, including those dated in November 2004, September 2005 and March 2011, reflect a history of Meniere's, with no actual diagnosis or clinical support.  However, these records are not considered competent medical evidence.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Service connection may not be based on a resort to speculation or remote possibility. 38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that prisoner of war experience "could have" precipitated disability found too speculative).

The Board notes that there are also records in the claims file which reflect that the Veteran had a diagnosis of Meniere's disease.  The August 1977 physical profile shows that the Veteran was thought to have Meniere's as a result of a perforation while on active duty.  His December 1978 VA examination reflected that he was found to have chronic labyrinthitis.  The February 2003 private physician found that the Veteran had Meniere's.  However, these examiners did not provide any analysis or explanation as to why the Veteran qualified for a diagnosis of Meniere's disease, and for that reason, these opinions are not probative in determining whether the Veteran has a diagnosis of Meniere's disease.  Stefl, Nieves-Rodriguez.

However, the Board finds that the competent medical evidence of record shows that the Veteran does not have a diagnosis of Meniere's disease.  The April 2004 examiner noted that the Veteran's subjective complaints did not qualify for an actual diagnosis of vertigo, and for that reason, the Veteran did not have Meniere's or labyrinthitis.  In addition, the March 2011 VHA examiner went into a thorough clinical analysis as to why the Veteran did not have a diagnosis of Meniere's.  She noted that there was no documentation of the symptoms associated with Meniere's, such as recurring episodes of vertigo usually lasting hours and possibly accompanied by nausea and vomiting, aural fullness, tinnitus, and fluctuating hearing loss gradually progressing to permanent hearing loss, particularly at lower frequencies.  This examiner reviewed the Veteran's file and history, and based her opinion on the clinical evidence of record, providing an explanation for her conclusions.  On the contrary, the examiners who provided the opinions diagnosing the Veteran with Meniere's disease did not provide any detailed clinical analysis to support their diagnosis.  Therefore, this opinion provides the most valuable evidence in determining whether the Veteran has a diagnosis of Meniere's disease.  

In addition, it follows that the Veteran's reports of true vertigo are not substantiated, as the April 2004 and March 2011 examiners found that his reports of dizziness were vague and did not rise to the level of true vertigo.

The Board notes that the Veteran has reported dizziness throughout the time period since his discharge from service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Loss of balance and dizziness fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his loss of balance and dizziness.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of loss of balance and dizziness are credible.  The Veteran has consistently reported these symptoms, and there is no conflicting evidence in the claims file that calls into question his reports.  However, there has been no underlying disability associated with these symptoms.  His claims of loss of balance and dizziness have been associated with anxiety and nasal congestion, sinusitis and allergies, for which the Veteran is not service-connected.  There is evidence in the claims folder that the Veteran's dizziness has been associated with his left ear problems, but he has been found to have a normal left ear.  The April 1977 examination report showed that the Veteran's ears, tympanic membranes and canals were negative.  The November 1997 examination reflected that the Veteran had normal middle ear function.  In January 2002, the Veteran's ears were found to be normal.  The April 2004 VA examiner found that had a healed, small tympanic membrane perforation on the left and a normal tympanic membrane on the right.  As such, there is no evidence in the claims file that the Veteran has a disorder of his left ear that is associated with loss of balance or dizziness.   

The Board notes that the Veteran submitted a lay statement from a fellow service member dated in February 2003.  The letter reflected the service member's assertions that the Veteran perforated his ear drum on August 17, 1995, in the rocket explosion noted above.  He also asserted that, after two years of treatment, the Veteran was found to be not medically qualified for retention, and was separated from service after examination confirmed that he had permanent Meniere's syndrome with loss of balance and dizziness due to perforation while on active duty.  The Board notes that, under the holding in Jandreau, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  With regard to this statement, however, there is no evidence that this service member has any medical training to make such a diagnosis.  In addition, while he may be relating a contemporaneous diagnosis of Meniere's, the Board has dealt with the actual medical evidence providing a diagnosis of Meniere's above, and has found that competent medical evidence does not support such a diagnosis.  As such, this statement has no probative value in this case.  

To the extent that the lay statements by the Veteran and his fellow service member can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential diagnosis of Meniere's or vertigo and any relationship between his dizziness or loss of balance to his in-service accident in 1975 to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran and his fellow service member are competent to describe his dizziness and loss of balance, the Board accords their statements regarding the diagnosis of Meniere's or vertigo and the etiology of his loss of balance or dizziness little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran and his fellow service member have only offered conclusory statements regarding the diagnoses and the relationship between his dizziness and loss of balance and his military service.  In contrast, the April 2004 VA examiner and the March 2011 VHA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, these opinions contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the April 2004 VA and March 2011 VHA examiners' opinions.

Therefore, the Board finds that the Veteran and his fellow service member's contentions regarding the diagnosis of Meniere's and vertigo, and the etiology of loss of balance and dizziness are outweighed by the competent and probative April 2004 VA and March 2011 VHA examiners' findings.  As such, the Board finds that service connection for disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.






ORDER

Service connection for a disability claimed as vertigo manifested by a loss of balance and dizziness, to include Meniere's disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


